Name: Commission Regulation (EEC) No 3204/81 of 10 November 1981 authorizing, in the ChÃ ¢teauneuf-du-Pape registered designation area and in the department of Aude, the additional acidification of certain products from the 1981 wine harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/ 14 Official Journal of the European Communities 11 . 11 . 81 COMMISSION REGULATION (EEC) No 3204/81 of 10 November 1981 authorizing , in the Chateauneuf-du-Pape registered designation area and in the department of Aude, the additional acidification of certain products from the 1981 wine harvest THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the exceptional climatic conditions experi ­ enced in the Aude department have prevented products obtained from the Muscat de Hambourg variety and intended for the production of sparkling wines from achieving a normal level of total acidity ; whereas the said climatic conditions have affected only the variety referred to, principally by reason of its particular botanical characteristics ; whereas the addi ­ tional acidification of these products should therefore be authorized in accordance with the fourth subpara ­ graph of Article 5 (4) of Regulation (EEC) No 358/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 34 (4) thereof, Having regard to Council Regulation (EEC) No 358/79 of 5 February 1979 on sparkling wines produced in the Community and defined in item 13 of Annex II to Regulation (EEC) No 337/79 (3 ), as last amended by Regulation (EEC) No 3456/80, and in particular Article 5 (5) thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 34 (2) of Regulation (EEC) No 337/79 provides that, in years when climatic conditions have been exceptional , additional acidification may be auth ­ orized up to a limit of 1 *50 grams per litre expressed in tartaric acid, or 20 milliequivalents, for certain products originating in Zone C II ; Whereas exceptional climatic conditions were experi ­ enced in the Chateauneuf-du-Pape registered designa ­ tion area, which have resulted in the total acidity being lower than normal ; 1 . The additional acidification referred to in Article 34 (2) of Regulation (EEC) No 337/79 is hereby autho ­ rized for fresh grapes, grape must, partially fermented grape must and new wine still in fermentation produced in the Chateauneuf-du-Pape area of regis ­ tered designation from the 1981 wine harvest . 2 . The additional acidification referred to in the fourth subparagraph of Article 5 (4) of Regulation (EEC) No 358 /79 is hereby authorized for fresh grapes, grape must, partially fermented grape must, new wine still in fermentation and cuvees obtained from the Muscat de Hambourg variety harvested in the department of Aude . Whereas Article 9 of Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provi ­ sions relating to quality wines produced in specified regions (4 ), as last amended by Regulation (EEC) No 3456/80, provides that the conditions and limits within which the acidification of certain products may take place and the procedure whereby authorization may be granted are those laid down in Article 34 of Regulation (EEC) No 337/79 ; Article 2 (&gt;) Of No L 54, 5 . 3 . 1979, p . 1 . ( 2 ) OJ No L 360 , 31 . 12 . 1980 , p . 18 . This Regulation shall enter into force on the day of itspublication in the Official Journal of the European Communities. (3 ) OJ No L 54, 5 . 3 . 1979 , p . 130 . ( «) OJ No L 54, 5 . 3 . 1979 , p . 48 . 11 . 11 . 81 Official Journal of the European Communities No L 322/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1981 . For the Commission Poul DALSAGER Member of the Commission